 



Exhibit 10.1

 

PERSONAL EMPLOYMENT AGREEMENT

 

THIS PERSONAL EMPLOYMENT AGREEMENT (the "Agreement") is made and entered into
this 26th day of November, 2013 (the “Effective Date”) by and between LabStyle
Innovation Ltd., a company incorporated under the laws of the State of Israel,
with its offices at Menahem Begin 7 Ramat Gan (the "Company"), and Gadi Levin
(the "Employee").

 

WHEREAS, the Company wishes to employ the Employee, and the Employee wishes to
be employed by the Company, as of the Commencement Date (as such term is defined
hereunder); and

 

WHEREAS, the parties hereto desire to state the terms and conditions of the
Employee's employment by the Company, as set forth below.

 

NOW, THEREFORE, in consideration of the mutual premises, covenants and other
agreements contained herein, the parties hereby agree as follows:

 

General

 

1.            Position. The Employee shall serve in the position described in
Exhibit A attached hereto. In such position, the Employee shall report regularly
and shall be subject to the direction and control of the Company's management
and specifically under the direction of the person specified in Exhibit A. The
Employee shall also serve as an officer of Company's parent company, LabStyle
Innovations Corp., a Delaware corporation (the "Parent") and, in such capacity,
shall be subject to the direction and control of the Parent’s management and
board of directors. The Employee shall perform his duties diligently,
conscientiously and in furtherance of the Company's and Parent’s best interests.
The Employee agrees and undertakes to inform the Company and Parent immediately
after becoming aware of any matter that may in any way raise a conflict of
interest between the Employee and the Company and/or Parent. During his
employment by the Company, the Employee shall not receive any payment,
compensation or benefit from any third party in connection, directly or
indirectly, with his position in the Company and/or Parent.

 

2.            Full Time Employment. The Employee will be employed on a full time
basis (i.e. 45 hours per work week). The Employee shall devote his entire
business time and attention to the business of the Company and Parent, and shall
not undertake or accept any other paid or unpaid employment or occupation or
engage in any other business activity, except with the prior written consent of
the Company (following approval from the Parent). Notwithstanding the above, the
Company hereby acknowledges and agrees that as of the signing date of this
Agreement that the Employee engaged in the consulting activities detailed in
Exhibit A1 ("Permitted Existing External Activities"). The Employee hereby
represents and undertakes that all of the conditions set in section 4 below are
fully met with respect to the Permitted Existing External Activities.
Furthermore: (i) Employee shall not undertake any activities with respect to
Permitted Existing External Activities during the Company’s regular working
hours; (ii) Employee shall dedicate no more than 5 hours per month on the
Permitted Existing External Activities; (iii) Employee shall not use any Company
resources in connection with any Permitted Existing External Activities and (iv)
should there at any time be a conflict between the Employee’s time and effort
requirements on behalf of the Company and his time and effort requirements in
respect of any Permitted Existing External Activities, the Employee shall
prioritize the requirements of the Company’s activities over those of the
Permitted Existing External Activities. The Employee’s weekly rest day shall be
Saturday, unless otherwise determined by the Company in a notice to the
Employee.

 

3.            Location. The Employee shall perform his duties hereunder at the
Company's facilities in Israel, but he understands and agrees that his position
may involve significant domestic and international travel.

 



 

- 2 -

 

4.           Employee's Representations and Warranties. The Employee represents
and warrants that the execution and delivery of this Agreement and the
fulfillment of its terms: (i) will not constitute a default under or conflict
with any agreement or other instrument to which he is a party or by which he is
bound; and (ii) do not require the consent of any person or entity. Further,
with respect to any past engagement of the Employee with third parties and with
respect to any Permitted Existing External Activities (for purposes hereof, such
third parties shall be referred to as "Other Employers"), the Employee
represents, warrants and undertakes that: (a) his engagement with the Company
and/or Parent is, and/or will not, be in breach of any of his undertakings
toward Other Employers, and (b) he will not disclose to the Company and/or
Parent, nor use, in provision of any services to the Company and/or Parent, any
proprietary or confidential information belonging to any Other Employer.

 

Term of Employment

 

5.           Term. The Employee's employment by the Company shall commence on
the date set forth in Exhibit A (the "Commencement Date"), and shall continue
until it is terminated pursuant to the terms set forth herein.

 

6.           Termination at Will. Either party may terminate the employment
relationship hereunder at any time, without the obligation to provide any reason
or conduct any prior hearing, by giving the other party a prior written notice
as set forth in Exhibit A (the "Notice Period"). Notwithstanding the Notice
Period provided under Exhibit A, it is hereby agreed that, if, pursuant to a
decision of the Company's Board of Directors, the Company has reached the "zone
of insolvency", then the Employee shall be entitled to a Notice Period pursuant
to the terms of applicable law. The Employee acknowledges and agrees that he has
been given ample opportunity to consider the aforesaid waiver and further
acknowledges that the Salary (as defined in Section 10(b) below) includes due
consideration for such waiver. Notwithstanding the foregoing, the Company is
entitled to terminate this Agreement with immediate effect upon a written notice
to Employee and to pay the Employee a one time amount equal to the Salary that
would have been paid to the Employee during the Notice Period, in lieu of such
prior notice.

 

The Company and Employee agree and acknowledge that the Company’s Severance
Contribution to the Insurance Scheme in accordance with Section 11 below, shall,
provided contribution is made in full, be instead of severance payment to which
the Employee (or his beneficiaries) is entitled with respect to the Salary upon
which such contributions were made and for the period in which they were made
(the "Exempt Salary"), pursuant to Section 14 of the Severance Pay Law 5713 –
1953 (the "Severance Law"). The parties hereby adopt the General Approval of the
Minister of Labor and Welfare, which is attached hereto as Exhibit C. The
Company hereby forfeits any right it may have in the reimbursement of sums paid
by Company into the Insurance Scheme, except: (i) in the event that Employee
withdraws such sums from the Insurance Scheme, other than in the event of death,
disability or retirement at the age of 60 or more; or (ii) upon the occurrence
of any of the events provided for in Sections 16 and 17 of the Severance Law.
Nothing in this Agreement shall derogate from the Employee’s rights to severance
payment in accordance with the Severance Law or agreement or applicable
ministerial order including the General Approval of the Minister of Labor and
Welfare, as set forth in this Section 6, in the event contributions to the
Insurance Scheme in accordance with Section 11 below have not been made in full.

 

7.           Termination for Cause. The Company may immediately terminate the
employment of the Employee and this Agreement for Cause, and such termination
shall be effective as of the time of notice of the same. "Cause" means (a)
conviction of any felony by the Employee affecting the Company and/or Parent or
any other subsidiary of the Parent or any crime involving fraud; (b) action
taken by the Employee intentionally to materially harm the Company and/or
Parent; (c) embezzlement of funds of the Company or its affiliates (including,
without limitation, the Parent) by the Employee; (d) falsification of records or
reports of Company and/or Parent or any other subsidiary of the Parent, by the
Employee; (e) ownership by the Employee, direct or indirect, of an interest in a
person or entity (other than a minority interest in a publicly traded company)
in competition with the products or services of the Company and/or Parent or any
other subsidiary of the Parent, including those products or services
contemplated in a plan adopted by the Board or its subsidiaries; (f) (i) any
material breach of the Employee's fiduciary duties or duties of care to the
Company (except for conduct taken in good faith) or (ii) a continuing material
breach or material default (including, without limitation, any material
dereliction of duty) by Employee of the terms of this Agreement which, in either
case, to the extent such breach is curable, has not been cured by Employee
within fifteen (15) days after its receipt of notice thereof from Company
containing a description of the breach or breaches alleged to have occurred; (g)
any material breach of the Proprietary Information, Assignment of Inventions and
Non-Competition Agreement attached as Exhibit B by the Employee; and (i) any
other act or omission that constitutes "cause" under the laws of the State of
Israel. In the event of termination for Cause, the Employee’s entitlement to
severance pay will be subject to Sections 16 and 17 of the Severance Law.

 



 

- 3 -

 

8.           Notice Period; End of Relations. During the Notice Period and
unless otherwise determined by the Company in a written notice to the Employee,
the employment relationship hereunder shall remain in full force and effect, the
Employee shall be obligated to continue to discharge and perform all of his
duties and obligations with Company, and the Employee shall cooperate with the
Company and assist the Company with the integration into the Company of the
person who will assume the Employee's responsibilities.

 

Covenants

 

9.             Proprietary Information; Assignment of Inventions and
Non-Competition. Upon the execution of this Agreement, the Employee will execute
the Company's Proprietary Information, Assignment of Inventions and
Non-Competition Agreement attached hereto as Exhibit B. Exhibit B hereto shall
survive the expiration or other termination of this Agreement.

 

Special Agreement; Salary and Special Compensation; Insurance

 

10.           (a) Special Agreement. It is agreed between the parties hereto
that this Agreement is a personal agreement, and that the position the Employee
is to hold within the Company is a senior position which requires a special
measure of personal trust, as such terms are defined in the Working Hours and
Rest Law 5711 - 1951, as amended (the "Law"). The provisions of any collective
bargaining agreement which exist or shall exist do not, and will not, apply to
the employment of the Employee, whether such agreement was signed among the
government, the General Federation of Labor and Employers organizations, or any
of such parties, or whether signed by others, in relation to the field or fields
of the business of the Company or in relation to the position held by or the
profession of the Employee. In light of this relationship of trust, the
provisions of the Law, or any other law which may apply, will not apply to the
performance by the Employee of his duties hereunder. Thus, the Employee may be
required, from time to time and according to the work load demanded of him, to
work beyond the regular working hours and the Employee shall not be entitled to
any further compensation other than as specified in this Agreement and the
Appendixes hereto.

 

(b) Salary. The Company shall pay to the Employee as compensation for the
employment services an aggregate base salary in the amount set forth in Exhibit
A (the "Salary"). In addition, the Company shall pay the Employee for any and
all daily travel costs to which he may be entitled under any applicable law.
Except as specifically set forth herein, the Salary includes any and all
payments to which the Employee is entitled from the Company hereunder and under
any applicable law, regulation or agreement. The Employee's Salary and other
terms of employment may be reviewed and updated by the Company's management,
from time to time, at the Company's discretion. The Salary is to be paid to the
Employee no later than the 9th day of each calendar month after the month for
which the Salary is paid, after deduction of applicable taxes and like payments.

 

(c) Special Compensation for Non-Competition Obligations. The Employee
acknowledges that 20% of the Salary is paid as special supplementary monthly
compensation in consideration for the Employee's non-competition undertakings
and obligations set forth in Exhibit B hereto (the "Special Non-Competition
Monthly Compensation"). The Employee acknowledges, warrants and represents that
the Special Non-Competition Monthly Compensation constitutes a real, appropriate
and full consideration to any prejudice he may suffer due to his non-competition
undertakings and obligations set forth in Exhibit B hereto, including but not
limited to restriction of his freedom of employment.

 

 

 

- 4 -

 

11.          Insurance and Social Benefits. The Company will insure the Employee
under a "Manager's Insurance Scheme" (the "Insurance Scheme") as follows: (i)
the Company will pay an amount equal to 5% (five percent) of the Salary towards
a fund for life insurance and pension; (ii) the Company will pay an amount of up
to 2.5% (two percent and one half of a percent) of the Salary for a fund for the
event of loss of working ability ("Ovdan Kosher Avoda") provided however that in
the event that the Company shall pay less then 2.5% for "Ovdan Kosher Avoda",
the balance (up to 2.5%) shall be paid as a benefit to the Employee; and (iii)
the Company will pay an amount equal to 8 1/3% (eight percent and one third of a
percent) of the Salary towards a fund for severance compensation (the "Company’s
Severance Contribution"). Similarly, at the beginning of each month the Company
shall deduct from the Salary an amount equal to 5% of the Salary for the
preceding month, and shall pay such amount as premium payable in respect of the
provident compensation component of the Insurance Scheme. Additionally, the
Company together with the Employee will maintain an advanced study fund ("Keren
Hishtalmut") and the Employee and the Company shall contribute to such fund an
amount equal to 2.5% (two percent and one half of a percent) of the Salary and
7.5% (seven percent and one half of a percent) of the Salary, respectively. All
of the Employee's aforementioned contributions shall be transferred to the above
referred to plans and funds by the Company by deducting such amounts from each
monthly Salary payment.

 

Additional Benefits

 

12.           Expenses. The Company will reimburse the Employee for reasonable
and customary business expenses borne by the Employee in connection with the
specific performance of his duties hereunder, provided that such expenses were
approved in advance by the Chief Executive Officer of the Company, and against
valid invoices therefore furnished by the Employee to the Company, all in
accordance with the Company's policy as amended from time to time. Included in
these Expenses are (a) annual subscription to the South African institute of
Chartered Accountants (approximately US$500 per annum); and (b) CFO Forum in
Israel (approximately NIS 3,750 per annum) all against proper receipts to be
provided by the Employee.

 

13.          Vacation. The Employee shall be entitled to the number of vacation
days per year as set forth in Exhibit A, as coordinated with the Company (with
unused days to be accumulated up to the limit set pursuant to applicable law).

 

14.           Sick Leave; Convalescence Pay. The Employee shall be entitled to
that number of paid sick leave per year as set forth in Exhibit A (with unused
days to be accumulated up to the limit set pursuant to applicable law), and also
to Convalescence Pay ("Dmei Havra'a") pursuant to applicable law.

 

15.          Options. The Company may, from time to time, at its sole
discretion, grant the Employee options (the "Options") to purchase shares of
common stock of the Parent. The Options shall be subject to the terms of the
Parent’s 2012 Equity Incentive Plan and the 2012 Israeli Sub Plan thereto, as
may be amended from time to time, or any successor plans, and an Option
Agreement to be executed between Parent and the Employee. The Employee
acknowledges that he will be required to execute additional documents in
compliance with the applicable tax laws and/or other applicable laws.

 



 

- 5 -

 

16.          Company Car. Commencing three months after the Effective Date, and
during the term of this Agreement the Company will provide the Employee with a
car of make and model pursuant to Company's car policy, as adopted, as may be
amended from time to time by the Company (the "Car"). The Car shall belong to or
be leased by the Company and shall be registered in the Company’s name for use
by the Employee during the period of his employment with the Company. The Car
will be returned to the Company by the Employee immediately after termination of
the Employee's employment by the Company. Use by the Employee of the Car shall
be made at all times only in accordance with the provisions of the Company's Car
policy, as may be amended from time to time by the Company. The Company shall
bear all the fixed and variable costs of the Car, including licenses, insurance,
gasoline, regular maintenance and repairs. The Company shall not, at any time,
bear the costs of any tickets, traffic offense or fines of any kind and
insurance self participation payment. The Employee shall bear all the personal
tax consequences of the allocation of a Car to his benefit. Any expenses,
payments or other benefits that are made in connection with the Car shall not be
regarded as part of the Salary, for any purpose or matter, and no social
benefits or other payments shall be paid on its account. It is hereby agreed
that the Employee may waive his right to receive the Car in consideration for
the receipt of additional salary in the amount determined by the Company. Should
the Employee elect not to receive the benefit of the Car, the Company will make
an additional monthly payment to the Employee that shall equal the equivalent
“cost to company value” of the benefit of the Car.

 

17.          Mobile Phone. During the term of this Agreement the Company may
provide the Employee with a Company mobile phone, for use in connection with
Employee's duties hereunder, pursuant to Company's policy, as adopted, as may be
amended from time to time by the Company. The Company shall bear all expenses
relating to the Employee’s use and maintenance of the phone attributed to the
Employee under this Section.

 

Miscellaneous

 

18.          The laws of the State of Israel shall apply to this Agreement and
the sole and exclusive place of jurisdiction in any matter arising out of or in
connection with this Agreement shall be the Tel-Aviv Regional Labor Court.

 

19.          The provisions of this Agreement are in lieu of the provisions of
any collective bargaining agreement, and therefore, no collective bargaining
agreement shall apply with respect to the relationship between the parties
hereto (subject to the applicable provisions of law).

 

20.          No failure, delay or forbearance of either party in exercising any
power or right hereunder shall in any way restrict or diminish such party's
rights and powers under this Agreement, or operate as a waiver of any breach or
nonperformance by either party of any terms or conditions hereof.

 

21.          In the event it shall be determined under any applicable law that a
certain provision set forth in this Agreement (or in any exhibit hereto) is
invalid or unenforceable, such determination shall not affect the remaining
provisions of this Agreement, unless the business purpose of this Agreement is
substantially frustrated thereby. It is further agreed that if any one or more
of such provisions shall be judged to be void as going beyond what is reasonable
in all of the circumstances for the protection of the interests of the Company
and/or Parent, but would be valid if part of the wording thereof were deleted or
the period thereof reduced or the range of activities covered thereby reduced in
scope, then such provisions will be deemed modified and reformed to the maximum
limitations permitted by applicable law, the parties hereby acknowledging their
desire that in such event such action be taken. Any such modifications and
reformations shall not thereby affect the validity of any other paragraph or
provisions contained in this Agreement or any exhibit hereto.

 

22.          The preface and exhibits to this Agreement constitute an integral
and indivisible part hereof.

 

23.          This Agreement constitutes the entire understanding and agreement
between the parties hereto, supersedes any and all prior or contemporaneous
discussions, agreements and correspondence with regard to the subject matter
hereof, and may not be amended, modified or supplemented in any respect, except
by a subsequent writing executed by both parties hereto.

 



 

- 6 -

 

24.          The Employee acknowledges and confirms that all terms of the
Employee's employment are personal and confidential, and undertake to keep such
terms in confidence and refrain from disclosing such terms to any third party.

 

25.         All references to applicable law are deemed to include all
applicable and relevant laws and ordinances and all regulations and orders
promulgated there under, unless the context otherwise requires. The parties
agree that this Agreement constitutes, among others, notification in accordance
with the Notice to Employees (Employment Terms) Law, 2002. Nothing in this
Agreement shall derogate from the Employee’s rights according to any applicable
law, extension order, collective agreement or other agreement with respect to
the terms of Employee’s employment.

 

26.          This Agreement or any exhibit hereto may be signed in counterparts
and delivered by facsimile or other electronic transmission, and each such
counterpart shall be deemed an original and all of which shall together
constitute one agreement.

 

IN WITNESS WHEREOF the parties hereto have signed this Agreement as of the date
first hereinabove set forth.

 



/s/ Erez Raphael   /s/ Gadi Levin       LabStyle Innovation Ltd.   Gadi Levin
By: Erez Raphael     Title: President    

 



 

- 7 -

 

Exhibit A

 

To the Personal Employment Agreement by and between

LabStyle Innovation Ltd. and the Employee whose name is set forth herein

 

1. Name of Employee: Gadi Levin 2. I.D. No. of Employee: [              ] 3.
Address of Employee: [              ] 4. Position in the Company: Chief
Financial Officer, Treasurer and Secretary 5. Under the Direct Direction of:
Chief Executive Officer 6. Commencement Date: November 26, 2013 7. Notice
Period: 30 days 8. Salary: NIS 34,000.  From three months after the Effective
Date: NIS 37,000 9. Vacation Days Per Year: 21 days 10. Sick Leave Days Per
Year: Pursuant to applicable law

 



 

- 8 -

 

Exhibit A1

 

List of Permitted Existing External Activities

 

1.Representative of Brownstone Ventures Inc.’s and Pinetree Capital Ltd.’s
Israeli held entities in the field of Tax and VAT in Israel (also holds
signatory rights of the above companies).

 

2.CFO of Adira Energy Ltd

 

 



 

- 9 -

 

Exhibit B

 

To the Personal Employment Agreement by and between

LabStyle Innovation Ltd. and the Employee whose name is set forth herein

 

Name of Employee:

 

Gadi Levin

I.D. No. of Employee:

 

[            ] Date: November 26, 2013 (the "Commencement Date")

 

General

 

1.Capitalized terms herein shall have the meanings ascribed to them in the
Agreement to which this Exhibit is attached (the "Agreement"). For purposes of
any undertaking of the Employee toward the Company, the term "Company" shall
include the Parent and any subsidiaries and affiliates of the Company or Parent.
The Employee's obligations and representations and the Company's rights under
this Exhibit shall apply as of the Commencement Date, regardless of the date of
execution of the Agreement.

 

Confidentiality; Proprietary Information

 

2."Proprietary Information" means any confidential and proprietary information
concerning the business and financial activities of the Company, including,
without limitation, patents, patent applications, trademarks, copyrights and
other intellectual property, and any information relating to the same,
technologies and products (actual or planned), know how, inventions, research
and development activities, inventions, trade secrets and industrial secrets,
and also confidential commercial information such as that regarding or relating
to financial results, accounting policies, investments, investors, officers,
directors, employees, customers, suppliers, commercial partners, marketing
plans, manufacturing plans and other plans and strategies, whether documentary,
written, oral or computer generated. Proprietary Information shall also include
information of the same nature which the Company may obtain or receive from
third parties.

 

3.Proprietary Information shall be deemed to include any and all proprietary
information disclosed by or on behalf of the Company and irrespective of form
but excluding information that (i) was known to Employee prior to Employee's
association with the Company, as evidenced by written records; (ii) is or shall
become part of the public knowledge except as a result of the breach of the
Agreement or this Exhibit by Employee; or (iii) data generally known in the
industries or trades in which the Company operates.

 

4.Employee recognizes that the Company received and will receive confidential or
proprietary information from third parties, subject to a duty on the Company's
part to maintain the confidentiality of such information and to use it only for
certain limited purposes. In connection with such duties, such information shall
be deemed Proprietary Information hereunder, mutatis mutandis.

 

5.Employee agrees that all Proprietary Information, including, without
limitation, all patents, trademarks, copyrights and other intellectual property
and ownership rights in connection therewith, shall be the sole property of the
Company and its assigns. At all times, both during the employment relationship
and after the termination of the engagement between the parties, Employee will
keep in confidence and trust all Proprietary Information, and will not use or
disclose any Proprietary Information or anything relating to it without the
written consent of the Company, except as may be necessary in the ordinary
course of performing Employee's duties under the Agreement.

 



 

- 10 -

 

6.Upon termination of Employee's engagement with the Company for any reason,
Employee will promptly deliver to the Company all documents and materials of any
nature pertaining to Employee's engagement with the Company, and will not take
with him any documents or materials or copies thereof containing any Proprietary
Information.

 

7.Employee's undertakings set forth in Section 1 through Section 6 shall remain
in full force and effect after termination of the Agreement or any renewal
thereof.

 

Disclosure and Assignment of Inventions

 

8."Inventions" means any and all inventions, improvements, designs, concepts,
techniques, methods, systems, processes, know how, computer software programs,
databases, mask works and trade secrets, whether or not patentable,
copyrightable or protectable as trade secrets or otherwise; "Company Inventions"
means any Inventions that are made or conceived or first reduced to practice or
created by Employee, whether alone or jointly with others, during the period of
Employee's engagement with the Company, and which are: (i) developed using
equipment, supplies, facilities or Proprietary Information of the Company, (ii)
result from work performed by Employee for the Company, or (iii) related to the
field of business of the Company.

 

9.Employee hereby confirms that all rights that he may have had at any time in
any and all Company's Inventions, are and have been from inception works for
hire and in the sole ownership of the Company, including during the process of
its incorporation. If ever any doubt shall arise as to the Company’s rights or
title in any Invention and it shall be asserted that the Employee, allegedly, is
the owner of any such rights or title, then Employee hereby irrevocably transfer
and assign in whole to the Company without any further royalty or payment any
and all rights, title and interest in any and all Inventions. Employee has
listed below in this Section 9 a complete list of all inventions to which he
claim ownerships (the "Prior Inventions") and that he desires to remove from the
operation of this Agreement, and acknowledges and agrees that such list is
complete. If no such list is attached to this Agreement, Employee represents
that he has no such Inventions at the time of signing this Agreements. The Prior
Inventions, if any, patented or unpatented, are excluded from the scope of this
Agreement. If, in the course of employment with the Company, Employee
incorporates a Prior Invention into a Company product, process or machine, the
Company is hereby granted and shall have a nonexclusive, royalty-free,
irrevocable, perpetual, worldwide license (with rights to sublicense through
multiple tiers of sublicensees) to make, have made, modify, use and sell such
Prior Invention. Notwithstanding the foregoing, Employee agrees that he will not
incorporate, or permit to be incorporated, Prior Inventions in any Company
Inventions without the Company's prior written consent. Employee hereby
represents and undertakes that none of his previous employers or any entity with
whom he was engaged, has any rights in the Inventions or Prior Inventions and
such employment with the Company will not grant any of them any right in the
results of the Employee’s work.

 



 

- 11 -

 

Prior Inventions: [fill-in, if any.]

 



 

None.    



  

10.Employee undertakes and covenants he will promptly disclose in confidence to
the Company all Inventions that are or may be deemed as Company Inventions. The
Employee agrees and undertakes not to disclose to the Company any confidential
information of any third party and, in the framework of his employment by the
Company, not to make any use of any intellectual property rights of any third
party.

 

11.Employee hereby irrevocably transfers and assigns to the Company (on a
royalty-free, perpetual and worldwide basis) all patents, patent applications,
copyrights, mask works, trade secrets and other intellectual property rights in
any Company Invention, and any and all moral rights that he may have in or with
respect to any Company Invention. For the removal of any doubt, it is hereby
clarified that the provisions concerning assignment of Inventions contained in
Section 8 and this Section 11 will apply also to any "Service Inventions" as
defined in the Israeli Patent Law, 1967 (the "Patent Law"). However, in no event
will such Service Invention become the property of the Employee and the
provisions contained in Section 132(b) of the Patent Law shall not apply unless
the Company provides in writing otherwise. The Employee will not be entitled to
royalties or other payment with regard to any Prior Inventions, Company
Inventions, Service Inventions or any of the intellectual property rights set
forth above, including any commercialization of such Prior Inventions, Company
Inventions, Service Inventions or other intellectual property rights. The
Employee irrevocably confirms that the consideration explicitly set forth in the
employment agreement is in lieu of any rights for compensation that may arise in
connection with the Inventions under applicable law and the employee hereby
expressly and irrevocably confirms that the provisions contained in Section 134
of the Patent Law shall not apply and he waives any right to claim royalties or
other consideration with respect to any Invention.

 

12.Employee agrees to assist the Company, at the Company's expense, in every
proper way to obtain for the Company and enforce patents, copyrights,
trademarks, mask work rights, and other legal protections for the Company
Inventions in any and all countries. Employee will execute any documents that
the Company may reasonably request for use in obtaining or enforcing such
patents, copyrights, trademarks, mask work rights, trade secrets and other legal
protections. Such obligation shall continue beyond the termination of Employee's
engagement with the Company. Employee hereby irrevocably designates and appoints
the Company and its authorized officers and agents as Employee's agent and
attorney in fact, coupled with an interest to act for and on Employee's behalf
and in Employee's stead to execute and file any document needed to apply for or
prosecute any patent, copyright, trademark, trade secret, any applications
regarding same or any other right or protection relating to any Proprietary
Information (including Company Inventions), and to do all other lawfully
permitted acts to further the prosecution and issuance of patents, copyrights,
trademarks, trade secrets or any other right or protection relating to any
Proprietary Information (including Company Inventions), with the same legal
force and effect as if executed by Employee himself.

 

Non-Competition

 

13.In consideration of Employee's terms of employment hereunder, which include
special compensation for his undertakings under this Section 13 and the
following Section 14, and in order to enable the Company to effectively protect
its Proprietary Information, Employee agrees and undertakes that he will not, so
long as the Agreement is in effect and for a period of twelve (12) months
following termination of the Agreement or Employee’s association with the
Company, for any reason whatsoever, directly or indirectly, in any capacity
whatsoever, engage in, become financially interested in, be employed by, or have
any connection with any business or venture that is primarily engaged in any
activities competing with the activities of the Company. Employee hereby
acknowledges and agrees that the Salary and social benefits to which the
Employee is or shall be entitled to, if any, as set forth in the Agreement, is
set to a level which reflects adequate compensation sufficient to reimburse
prejudice, if any, including but not limited to any of Employee's legitimate
rights and interests. Employee further warrants and represents that the Special
Non-Competition Monthly Compensation (as defined in the Agreement) constitutes a
real, appropriate and full consideration to any prejudice Employee may suffer
due to his non-competition undertakings and obligations set forth in this
Exhibit, including but not limited to restriction of his freedom of employment.

 



 

- 12 -

 

14.Employee agrees and undertakes that during the employment relationship and
for a period of twelve (12) months following termination of the Agreement or
Employee’s association with the Company for whatever reason, Employee will not,
directly or indirectly, including personally or in any business in which
Employee may be an officer, director or shareholder; (i) solicit for employment
any person who is employed by the Company, or any person retained by the Company
as a consultant, advisor or the like who is subject to an undertaking towards
the Company to refrain from engagement in activities competing with the
activities of the Company (for purposes hereof, a "Consultant"), or was retained
as an employee or a Consultant during the six months preceding termination of
Employee's employment with the Company or (ii) solicit for business, on behalf
of any entity primarily engaged in any activities competing with the activities
of the Company, any customer or client of the Company that was a customer or
client during the six months preceding termination of Employee's employment with
the Company.

 

Reasonableness of Protective Covenants

 

15.Insofar as the protective covenants set forth in this Exhibit are concerned,
Employee specifically acknowledges, stipulates and agrees as follows: (i) the
protective covenants are reasonable and necessary to protect the goodwill,
property and Proprietary Information of the Company, and the operations and
business of the Company; and (ii) the time duration of the protective covenants
is reasonable and necessary to protect the goodwill and the operations and
business of Company, and does not impose a greater restrain than is necessary to
protect the goodwill or other business interests of the Company. Nevertheless,
if any of the restrictions set forth in this Exhibit is found by a court having
jurisdiction to be unreasonable or overly-broad as to geographic area, scope or
time or to be otherwise unenforceable, the parties hereto intend for the
restrictions set forth in this Exhibit to be reformed, modified and redefined by
such court so as to be reasonable and enforceable and, as so modified by such
court, to be fully enforced.

 

16.Employee hereby consents to the Company’s notification of any third party,
including any prospective or new employer of, Employee’s rights and/or
obligations under this Agreement.

 



 

- 13 -

 

Remedies for Breach

 

17.Employee acknowledges that the legal remedies for breach of the provisions of
this Exhibit may be found inadequate and therefore agrees that, in addition to
all of the remedies available to Company in the event of a breach or a
threatened breach of any of such provisions, the Company may also, in addition
to any other remedies which may be available under applicable law, obtain
temporary, preliminary and permanent injunctions against any and all such
actions.

 

Intent of Parties

 

18.Employee recognizes and agrees: (i) that this Exhibit is necessary and
essential to protect the business of Company and to realize and derive all the
benefits, rights and expectations of conducting Company’s business; (ii) that
the area and duration of the protective covenants contained herein are in all
things reasonable; and (iii) that good and valuable consideration exists under
the Agreement, for Employee's agreement to be bound by the provisions of this
Exhibit.

 

19.It is expressly acknowledged and agreed that the Parent is intended to be and
shall be a third party beneficiary of this Exhibit and shall have the right to
enforce this Exhibit against the Employee.

 

IN WITNESS WHEREOF the Employee has signed this Agreement as of the date first
hereinabove set forth.

 



/s/ Gadi Levin           Gadi Levin    

 



 

- 14 -

 

Exhibit C

 

GENERAL APPROVAL REGARDING PAYMENTS BY EMPLOYERS TO A PENSION FUND AND INSURANCE
FUND IN LIEU OF SEVERANCE PAYUNDER THE SEVERANCE PAY



 

[exhibitc.jpg] 

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 